                                                                                                 Case 2:16-cv-01081-JAD-GWF Document 57 Filed 07/31/19 Page 1 of 3


                                                                                                 DIANA S. EBRON, ESQ.
                                                                                             1   Nevada Bar No. 10580
                                                                                                 E-mail: diana@kgelegal.com
                                                                                             2   JACQUELINE A. GILBERT, ESQ.
                                                                                                 Nevada Bar No. 10593
                                                                                             3   E-mail: jackie@kgelegal.com
                                                                                                 KAREN L. HANKS, ESQ.
                                                                                             4   Nevada Bar No. 9578
                                                                                                 E-mail: karen@kgelegal.com
                                                                                             5   KIM GILBERT EBRON
                                                                                                 fka Howard Kim & Associates
                                                                                             6   7625 Dean Martin Drive, Suite 110
                                                                                                 Las Vegas, Nevada 89139
                                                                                             7   Telephone: (702) 485-3300
                                                                                                 Facsimile: (702) 485-3301
                                                                                             8   Attorneys for SFR Investments Pool 1, LLC
                                                                                             9                                UNITED STATES DISTRICT COURT
                                                                                                                                   DISTRICT OF NEVADA
                                                                                            10
                                                                                                 BANK OF NEW YORK MELLON, FKA       Case No.: 2:16-cv-01081-JAD-GWF
                                                                                            11   THE BANK OF NEW YORK MELLON,
                                                                                                 F/K/A THE BANK OF NEW YORK, AS
                                                                                            12   TRUSTEE FOR THE                       STIPULATION/JOINT MOTION TO
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                 CERTIFICATEHOLDERS OF CWALT,
KIM GILBERT EBRON




                                                                                            13                                      EXTEND DEADLINE TO FILE RESPONSE
                                                                                                 INC., ALTERNATIVE LOAN TRUST 2005-
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                 7CB, MORTGAGE PASS-THROUGH          TO PLAINTIFF’S MOTION TO AMEND
                                                                                            14   CERTIFICATES SERIES 2005-7CB,              COMPLAINT [ECF No. 55]

                                                                                            15                          Plaintiff,                                  (First Request)
                                                                                                 vs.
                                                                                            16
                                                                                                 SHADOW CROSSING HOMEOWNERS’
                                                                                            17   ASSOCIATION; SFR INVESTMENTS
                                                                                                 POOL 1, LLC; NEVADA ASSOCIATION
                                                                                            18   SERVICES, INC.; DOE INDIVIDUALS I-X
                                                                                                 inclusive, and ROE CORPORATIONS I-X,
                                                                                            19
                                                                                                                         Defendants.
                                                                                            20
                                                                                                        SFR Investments Pool 1, LLC (“SFR”) and Plaintiff BANK OF NEW YORK MELLON,
                                                                                            21
                                                                                                 FKA THE BANK OF NEW YORK MELLON, F/K/A THE BANK OF NEW YORK, AS
                                                                                            22
                                                                                                 TRUSTEE FOR THE CERTIFICATEHOLDERS OF CWALT, INC., ALTERNATIVE LOAN
                                                                                            23
                                                                                                 TRUST 2005-7CB, MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2005-7CB
                                                                                            24
                                                                                                 (“Bank”) hereby stipulate to extend the deadline for SFR to respond to the Bank’s Motion to Amend
                                                                                            25
                                                                                                 Complaint [ECF No. 55]. The Motion was filed on July 23, 2019 and, according to the Court’s
                                                                                            26
                                                                                                 minute order entered on July 24, 2019, any objection is due on July 31, 2019 [ECF No. 56]. SFR
                                                                                            27
                                                                                                 intends to respond to the Motion and to object to at least a portion of the relief requested, but needs
                                                                                            28

                                                                                                                                                  -1-
                                                                                                 Case 2:16-cv-01081-JAD-GWF Document 57 Filed 07/31/19 Page 2 of 3



                                                                                             1   additional time to fully address the issues raised in the Motion. The Bank has agreed to grant SFR

                                                                                             2   a two-day extension until Friday, August 2, 2019 to respond to the Motion. This request is made

                                                                                             3   in good faith and not for purposes of delay or prejudice to any party. Since not all parties are signing

                                                                                             4   the stipulation, this stipulation is being submitted as a joint motion.

                                                                                             5   IT IS SO STIPULATED.

                                                                                             6
                                                                                                  Dated: July 31, 2019.                          Dated: July 31, 2019.
                                                                                             7
                                                                                                  KIM GILBERT EBRON                              AKERMAN, LLP
                                                                                             8
                                                                                                  By: /s/Diana S. Ebron                          By: /s/Jamie K. Combs
                                                                                             9    Diana S. Ebron, Esq.                           Darren T. Brenner, Esq.
                                                                                                  Nevada Bar No. 10580                           Nevada Bar No. 8386
                                                                                            10    Jacqueline A. Gilbert, Esq.                    Natalie L. Winslow, Esq.
                                                                                                  Nevada Bar No. 10593                           Nevada Bar No. 12125
                                                                                            11    Karen L. Hanks, Esq.                           Jamie K. Combs, Esq.
                                                                                                  Nevada Bar No. 9578                            Nevada Bar No. 13088
                                                                                            12    7625 Dean Martin Drive, Suite 110              1635 Village Center Circle, Suite 200
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                  Las Vegas, Nevada 89139                        Las Vegas, Nevada 89134
KIM GILBERT EBRON




                                                                                            13    Attorneys for SFR Investments Pool 1, LLC      Attorneys for The Bank Of New York Mellon
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14

                                                                                            15
                                                                                                                                                ORDER
                                                                                            16
                                                                                                                                                         IT IS SO ORDERED.
                                                                                            17                 August 1, 2019
                                                                                                 DATED:
                                                                                            18

                                                                                            19
                                                                                                                                        _______________________________________
                                                                                            20                                          UNITED STATES MAGISTRATE JUDGE
                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28

                                                                                                                                                   -2-
